MEMORANDUM ***
Tera E. Paillet, a former employee of Pacific Gas and Electric Company, appeals pro se from the district court’s judgment dismissing for failure to state a claim her action alleging employment discrimination and violation of the Americans with Disabilities Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review do novo dismissal under 28 U.S.C. § 1915(e)(2). See Huftile v. Miccio-Fonseca, 410 F.3d 1136,1138 (9th Cir.2005). We affirm.
The district court properly dismissed Paillet’s action because, although she alleged she suffered discrimination between 1982 and 1986, she did not attempt to file any administrative claims until March, 2004, and she did not file a complaint in district court until September 8, 2004. She offered no explanation for the long delay. Consequently, her claims are barred. See 42 U.S.C. § 2000e-5(e)(l) (requiring claimants to file a charge of discrimination with the Equal Employment Opportunity Commission (“EEOC”) within 300 days of the date the discrimination occurred); 42 U.S.C. § 12117(a) (establishing that this 300-day filing requirement applies to charges under the Americans *137with Disabilities Act); see Josephs v. Pacific Bell, 432 F.3d 1006, 1014 (9th Cir. 2005) (noting that an “individual plaintiff must first file a timely EEOC complaint against the allegedly discriminatory party before bringing an ADA suit in federal court,” and explaining that a California claimant must file a claim within 300 days unless tolling grounds apply).
Paillet’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.